NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

STEPHEN EDWARD GLASSER,           :    CIV. NO. 18-17623 (RMB)
                                  :
                 Plaintiff        :
                                  :
     v.                           :           OPINION
                                  :
TRACEY SHIMONIS-KAMINSKI,         :
Administrator and JANE DOE,       :
Nurse,                            :
                                  :
                 Defendants       :

BUMB, DISTRICT JUDGE

     Plaintiff Stephen Glasser, Jr., a prisoner confined in Mid-

State Correctional Facility in Wrightstown, New Jersey, brings

this civil rights action under 42 U.S.C. § 1983. (Am. Compl., ECF

No. 1.) The Court previously terminated this matter because the

pleadings and applications were unsigned. (Order, ECF No. 7.) The

Court will now grant Plaintiff’s IFP application (ECF No. 6) and

screen the amended complaint (Am. Compl., ECF No. 10.)

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action    regarding   prison   conditions   and   seeks   redress   from   a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a
claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when
                                   2
the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff    alleges   the   following   facts   in   his   Amended

Complaint (ECF No. 10) accepted as true for purposes of screening

pursuant to 28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. §

1997e(c)(1). On August 21, 2018, Plaintiff was sleeping in his

assigned top bunk in housing unit 5-East in Mid-State Correctional

Facility. (Am. Compl., ECF No. 1, ¶4b.) He fell out of his bunk,

five feet off the ground, and landed face first on the concrete
                                    3
floor. (Am. Compl., ECF No. 1, ¶4b.) A medical code was called and

an unidentified nurse on the third shift, named here as a “Jane

Doe” defendant, responded to Plaintiff’s cell and escorted him to

the medical clinic waiting area. (Id., ¶4(c.)) After assessing his

injuries, Jane Doe escorted Plaintiff to a holding cell but did

not   begin   treating    Plaintiff’s      injuries   for   another      thirty

minutes. (Id.) Jane Doe cleaned the blood from Plaintiff’s face

and asked if he believed his jaw was broken and he responded that

he believed it was. (Id.)

      Jane Doe stopped treating Plaintiff’s injuries because she

believed Plaintiff was being rude. (Id.) Plaintiff continued to

lose blood and alleges that he could have bled out while waiting

for emergency treatment. (Id.) Later that day, Jane Doe called the

Garden State Youth Correctional Facility infirmary to ask for

medical    advice.    (Id.)   This   delayed   emergency    treatment      while

Plaintiff continued to bleed profusely. (Id.)

      Plaintiff also names as a defendant Tracey Shimonis-Kaminski,

Administrator    of    Mid-State     Correctional     Facility.        Plaintiff

alleges,   “[t]his    person   is    the   administrator    so   she    has   the

authority to change policy within the facility. (Id., ¶4b.) There

has been several inmates that have fallen out of bed from the top

bunk that were injured.” (Id.)



                                       4
     Plaintiff’s allegations are nearly identical to those in his

original   complaint.   Therefore,   the   Court   incorporates   the

following analysis, from the Court’s Opinion dated March 29, 2019

(Opinion, ECF No. 3), as the conclusive screening of Plaintiff’s

amended complaint under 28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and

42 U.S.C. § 1997e(c)(1).

     B.    Section 1983 Claims

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).



                                 5
             1.     Eighth Amendment Deliberate Indifference to Serious
                    Medical Need Claims

     “Only        ‘unnecessary    and   wanton     infliction      of     pain’    or

‘deliberate        indifference   to    the     serious    medical       needs'   of

prisoners are sufficiently egregious to rise to the level of a

constitutional violation.” Spruill v. Gillis, 372 F.3d 218, 235

(3d Cir. 2004) (quoting White v. Napoleon, 897 F.2d 103, 108–09

(3d Cir. 1990) (quoting Estelle v. Gamble, 429 U.S. 97, 10 (1976)

(quoting Gregg v. Georgia, 428 U.S. 153 (1976)). Allegations of

malpractice or disagreement as to the proper medical treatment are

insufficient to establish a constitutional violation. Id.

     Deliberate indifference to serious medical needs in violation

of the Eighth Amendment’s ban on cruel and unusual punishment may

be shown where a medical professional intentionally inflicts pain

on a prisoner or where a prison authority denies a reasonable

request   for      medical   treatment,       exposing    an    inmate    to    undue

suffering     or    threat   of   tangible      residual       injury    or    “where

‘knowledge        of the need for medical care [is accompanied by the]

... intentional refusal to provide that care.’” Spruill, 372 F.3d

at 235 (quoting Ancata v. Prison Health Servs., 769 F.2d 700, 704

(11th Cir. 1985) (alterations in original)). A serious medical

need is “one that has been diagnosed by a physician as requiring

treatment or one that is so obvious that a lay person would easily


                                        6
recognize the necessity for a doctor's attention.” Monmouth Cty.

Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987)

(quoting Pace v. Fauver, 4279 F.Supp. 456, 458 (D.N.H. 1979) aff’d

649 F.2d 860 (3d Cir. 1981).

     Plaintiff’s profuse bleeding from his fall, face-first, onto

a concrete floor, constitute a serious medical need. Nurse Jane

Doe assessed and treated Plaintiff’s injuries but he disagrees

with how she treated his injuries and with the delay in taking him

to a hospital. Disagreement with medical treatment or allegations

of negligence do not rise to the level of deliberate indifference

to a serious medical need. Turner v. Leggett, 421 F. App’x 129,

131-32 (3d Cir. 2011).

     A prison official, however, may violate the Eighth Amendment

if he/she delays necessary medical care to an inmate based on a

non-medical reason. Small v. Visinsky, 386 F. App’x 297, 299 (3d

Cir. 2010). At this stage of the proceeding, Plaintiff’s allegation

that Jane Doe delayed treating his profuse bleeding based on a

non-medical   reason,   that   Plaintiff   was   behaving   rudely,   may

proceed. The allegation of malpractice, that Jane Doe had to seek

medical advice because she did not know what to do, does not rise

to the level of a constitutional violation. Before the Complaint

can be served, Plaintiff will have to discover the identity of

“Jane Doe” and amend the Complaint.
                                   7
             2.      Eighth   Amendment            Inadequate         Conditions       of
                     Confinement Claim

      Construing the Amended Complaint liberally, Plaintiff alleges

Ms.      Shimonis-Kaminiski,           the        administrator         of     Mid-State

Correctional Facility, violated the Eighth Amendment by assigning

him to sleep in a top bunk in a cell with a concrete floor. Prison

conditions are subject to scrutiny under the Eighth Amendment.

Helling v. McKinney, 509 U.S. 25, 31-32 (1993). Prison officials

may   be    liable       under   the    Eighth          Amendment     for    deliberate

indifference to an inmate’s exposure to a condition that poses an

unreasonable risk of serious damage to health or safety. Id. at

35. This claim        entails    proof       of    an    objective    and    subjective

element. Id.

      The objective element of an Eighth Amendment condition of

confinement claim “requires more than a scientific and statistical

inquiry     into   the    seriousness        of    the    potential     harm    and   the

likelihood that such injury to health will actually be caused” by

the unsafe condition.” Id. at 36. It also requires a court to

assess     whether    society    considers         the    risk   that    the   prisoner

complains of to be so grave that it violates contemporary standards

of decency to expose anyone unwillingly to such a risk. Helling v.

McKinney, 509 U.S. at 36. (emphasis in original).

             [A] prison official cannot be found liable
             under the Eighth Amendment for denying an
                                             8
             inmate humane conditions of confinement unless
             the official knows of and disregards an
             excessive risk to inmate health or safety; the
             official must both be aware of facts from
             which the inference could be drawn that a
             substantial risk of serious harm exists, and
             he must also draw the inference.

Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       Plaintiff alleges Shimonis-Kaminiski “has the authority to

change policy within the facility.” (Am. Compl., ECF No. 10, ¶4b.)

He also alleges that several inmates have fallen out of top bunks

and have been injured. (Id.) The inference Plaintiff raises is

that Shimonis-Kaminiski should have instituted a policy designed

to prevent inmates from falling out of the top bunks onto the

concrete floor. These facts are insufficient to raise a claim of

deliberate indifference to an unreasonable risk of serious damage

to Plaintiff’s health for several reasons.

       First, sleeping in a top bunk over a concrete floor generally

does   not   pose   a   risk   that   is   “so   grave   that   it   violates

contemporary standards of decency to expose anyone unwillingly to

such a risk.” Mikell v. Harry, No. 1:16-CV-2254, 2018 WL 501000,

at *4 (M.D. Pa. Jan. 22, 2018) (“Sleeping in a bunk bed without

guardrails does not violate contemporary standards of decency, and

thus, does not constitute cruel and unusual punishment under the

Eighth Amendment”) (citing Green v. Fisher, No. 12-0982, 2015 WL



                                      9
6473780, at *12 (M.D. Pa. Nov. 19, 2014) and Brown v. Pastrana,

446 F. App’x 270, 272 (11th Cir. 2011)).

     Second, Plaintiff has not alleged how many similar incidents

of inmates falling out of a top bunk and sustaining serious

injuries    occurred    and   within    what      time-frame.    Without   such

allegations, the facts alleged do not create an inference that

Shimonis-Kaminski knew of the likelihood that an inmate would fall

out of a top bunk and sustain serious injuries but failed to do

anything.

     Third, Plaintiff has not proposed a specific policy that

Shimonis-Kaminiski should have put in place to prevent serious

injuries    from   inmates    falling       out   of   top   bunks.   “‘[V]ague

assertions’ of policy or custom are not sufficient to impose

liability.” Buoniconti v. City of Philadelphia, 148 F. Supp. 3d

425, 438 (E.D. Pa. 2015) (quoting Groman v. Township of Manalapan,

47 F.3d 628, 637 (3d Cir. 1995); see also City of Oklahoma City v.

Tuttle, 471 U.S. 808, 822 (1985) (explaining that the policy upon

which a plaintiff relies cannot be “nebulous” or “removed from the

constitutional violation”)). Plaintiff has not stated an Eighth

Amendment claim against Shimonis-Kaminski.

            3.     New Jersey State Law Claims

     Plaintiff has not expressly raised any state law claims. If

Plaintiff intended to allege medical malpractice against Nurse
                                       10
Jane Doe under New Jersey state law, he should be advised that New

Jersey imposes a pre-suit claim presentation requirement. See New

Jersey Tort Claims Act (“NJTCA”) § 59:8-3 et seq. (claims for

damages against public entities and public employees). The same

rule applies to any negligence claims under New Jersey state law

against Administrator Shimonis-Kaminiski.

III. MOTION TO APPOINT PRO BONO COUNSEL

      Plaintiff submitted a motion to appoint pro bono counsel (ECF

No. 10-2) pursuant to 28 U.S.C. § 1915(e)(1), which provides “[t]he

court may request an attorney to represent any person unable to

afford counsel.” There is no statutory right to appointed counsel

in a civil action, although district courts have broad discretion

to request an attorney to represent an indigent civil litigant.

Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993).

      The Court will appoint Plaintiff pro bono counsel under 28

U.S.C. § 1915(e)(1), solely for the purpose of identification and

service of process on the “Jane Doe” defendant.

IV.   CONCLUSION

      For the reasons stated above, the Court will dismiss the

claims against Shimonis-Kaminski without prejudice, and proceed

solely the § 1983 claim that Nurse Jane Doe delayed treating

Plaintiff based on a non-medical reason.



                                 11
An appropriate Order follows.



DATE:   January 31, 2020

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                 12
